 

 

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 1of9

NVB#113 (rev. 12/17)
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

 

In re: BK- - 19-17398 ~ b +b
Debtor 1 - Perla Maria Merezko
Chapter 13 Plan # 2
Debtor 2 - Plan Modification: | After Confirmation
Confirmation Hearing Date: March 12, 2020
Debtor. _| Confirmation Hearing Time: 1:30 PM
CHAPTER 13 PLAN

Section 1: Notices

1.1 — Valuation of Collateral and Lien Avoidance Requires a Separate Motion - The confirmation of this plan will not limit the
amount of a secured claim based on a valuation of the collateral for the claim, nor will it avoid a security interest or lien.

1.2 —- Nonstandard Provisions — This plan (_] includes ly] does not include nonstandard provisions in
Section 9.2.

Section 2: Eligibility, Commitment Period, Disposable Income, Plan Payments, and Fees

2.1 — Statement of Eligibility to Receive a Discharge
a. Debtor 1: Is eligible to receive a Chapter 13 discharge.
b. Debtor 2: Is eligible to receive a Chapter 13 discharge.

2.2 — Applicable Commitment Period — The applicable commitment period is 60 months. Monthly payments must continue for the
entire commitment period unless all allowed unsecured claims are paid in full.

2.3 — Disposable income — Debtor is over median income. Debtor's monthly disposable income of $_1,525.72 multiplied by the
applicable commitment period equals $_91,543.20 .

2.4 — Liquidation Value — The liquidation value of the estate is $ 0.00. Liquidation value is derived from the following non-exempt
assets:

2.5 - MONTHLY PAYMENTS: - Debtor shall make monthly payments to the Trustee as follows:

 

 

 

 

 

 

 

 

 

 

 

$943.51 for 3 months commencing 12/18/2019 - Totaling $ 2,830.53

$1,272.60 for 57 months commencing 03/18/2020 - Totaling $72,538.20
2.6 - Additional Payments - Debtor will make additional payments to the Trustee from other sources as specified below.
Amount of Payment Date Source of Payment

$

$

$

 

 

 

 

 

2.7 - The total amount of plan payments to the Trustee $__ 75,368.73
2.8 — Tax Returns and Refunds — Debtor shall submit to the Trustee, within 14 days of filing the return, copies of all personal and
business tax returns filed with any federal or state taxing authority for the prior tax year, along with copies of any W-2 forms, 1098
forms, and 1099 forms. In addition to plan payments, Debtor shall turn over to the Trustee and pay into the plan the non-exempt portion
of all tax refunds for the following tax years:

2019, 2020, 2021, 2022, and 2023
 

I —_— OCC _ Es~Tl

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 2of9

2.9 - Trustees fees -Trustee's fees are estimated to be 10% of all plan payments, which totals:$_ 7,536.87 __ Trustee shall collect
these fees from payments received under the plan.

2.10 - Debtor’s Attorney’s Fees — Debtor's attorney's fees, costs, and filing fees in this case shall be $4,500.00. The sum of $500.00
has been paid to the attorney prior to the filing of the petition. The balance of $ 4,000.00 shall be paid through the plan by the Trustee.

2.11 = Additional Attorney’s Fees - For feasibility purposes, additional attorney fees are estimated to be $0.00. These fees are for
services that are specifically excluded on the Disclosure of Compensation of Attorney for Debtor(s) [Form B2030]. These fees will not
be reserved by the Trustee unless a request for these fees is properly filed with the Court.

2.12 — Other Administrative Expenses — All approved administrative expenses, including Mortgage Modification Meditation Program
fees, shall be paid in full uniess the holder of such claim agrees to accept less or 11 U.S.C. §1326(b)(3)(B) is applicable.

 

Creditors Name Services Provided Amount Owed

-NONE-

 

 

 

 

 

 

Section 3: General Treatment of Claims

3.1 — Claims Must be Filed and Provided for — A proof of claim must be filed in order for the claim to be paid pursuant to this plan. If a
filed proof of claim is not provided for by this plan, no payments will be made to the claimant.

3.2 - Payment of Claims is based upon the Proof of Claim - The amount and classification of a creditor's claim shall be determined
and paid based upon its proof of claim unless the court enters a separate order providing otherwise.

3.3 - Interest on Claims - If interest is required to be paid on a claim, the interest rate shall be paid in accordance with the Chapter 13
Pian unless a separate Order of the Court establishes a different rate of interest. Interest shall accrue from the petition date on claims
secured by property with a value greater than is owed under contract or applicable non-bankruptcy law. For all other claims, interest
shall accrue from the date the plan is confirmed unless otherwise ordered by the Court.

3.4 - Payments made by Trustee - Unless otherwise Stated, claims provided for in this plan shall be paid by the Trustee.

Section 4: Treatment of Secured Creditors

4.1 — Conduit Payments — The monthly contractual installment payments, including Mortgage Modification Meditation Program
payments, (“conduit payments”) will be paid as follows: (a) Trustee will make monthly post-petition installment payments on claims as
they come due; (b) the first monthly installment payment of the total number of payments listed below shall be treated and paid as a
conduit gap payment; (c) Trustee will not make a partial conduit payment; (d) if all conduit payments cannot be made, Trustee will
prioritize disbursements by making conduit payments to creditors in the order in which they are listed below; (e) a Notice of Payment
Change must be filed to effectuate a monthly payment change; and (f) in the event that the conduit payment increases, Debtor shall
increase the plan payments to the Trustee without modification of the plan.

 

. _ Conduit | Number of
Creditor Name Principal . : wa
Collateral Description Residence Payment} Conduit Conduit Start Date Estimated Total |
Amount; Payments

 

 

 

 

 

4.2 — Pre-Petition Arrearages — Including claims for real and personal property, taxes, HOA fees, and public utilities.

 

 

 

 

 

4.3 — Modified Claims —

Creditor Name Pre-Petition .
Collateral Description Arrearage Interest Rate Estimated Total
-NONE- |

Including claims paid based upon 11 U.S.C. §506 valuation or other agreement.

 

 

 

Creditor Name Full Claim Fair Market
Cradtor Description Amount Value Interest Rate | Estimated Total
Bmw Financial Services

2015 Mini Cooper Mini Cooper

56,000 miles

automobile 15,380.22 16,000.00 5.50% 16,234.31

 

 

 

 

 

4.4 - Claims Modified and Paid in Full — Including secured tax liens and claims secured by purchase money security interest that
were (a) incurred within 910 days preceding the filing of the petition and secured by a motor vehicle acquired for personal use of the
debtor, or (b) incurred within 1 year preceding the filing of the petition and secured by any other thing of value.

 

 

Creditor Name
Collateral Description

Full Claim Amount

Interest
Rate

Estimated Total

 

|-NONE-

 

 

 

4.5 - Post-Petition Claims — Including claims provided for under 11 U.S.C. §1305(a), such as taxes that become payable to a

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Page 2

 

Best Case Bankruptcy
 

EEE  _ OO OO OO Ee
Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 3o0f9

governmental unit while the case is pending, delinquent post-petition mortgage payments, and estimated 3002.1(c) Fees, Expenses,
and Charges.

 

 

 

 

 

 

 

 

 

 

Creditor Name Interest ;

Collateral Description Claim Amount Rate Estimated Total
-NONE-
4.6 - Claims Paid Directly by Debtor or Third Party

Creditor Name Contractual Monthly ;
Collateral Description Payment Amount Maturity Date
-NONE-

 

 

 

 

4.7 — Surrender of Collateral — Debtor surrenders the real or personal property listed below. Upon confirmation of this plan, the stay
terminates under §362(a) and §1301 with respect to the surrendered collateral listed below.

 

Creditor Name Description of Collateral Estimated Deficiency
-NONE-

 

 

 

 

 

 

Section 5: Treatment of Unsecured Creditors

5.1 = Priority Claims Paid in Full

 

 

Creditor Name ; Interest Rate,
Collateral Description Full Claim Amount if Applicable Estimated Total
-NONE-

 

 

 

 

 

 

5.2 — Domestic Support Obligations Assigned or Owed to a Governmental Unit — Including claims that will be paid less than the
full amount pursuant to 11 U.S.C. §1322(a)(4). These claims will be paid in the amount listed below.

 

Creditor Name
Collateral Description Full Claim Amount Amount to be Paid by Plan

-NONE-

 

 

 

 

 

 

5.3 — Specially Classified Non-Priority Unsecured Claims — The allowed non-priority unsecured claims listed below are separately
classified and will be treated as follows.

 

 

 

 

 

 

 

 

; Basis for separate
Creditor Name classification and
Collateral Description treatment Amount to be Paid| Interest Rate Estimated Total
-NONE-

 

5.4 - Non-Priority Unsecured Claims — Allowed general non-priority unsecured claims shall be paid a pro-rata share of the funds
remaining after disbursements have been made to all other creditors provided for in this plan. This amount may change based upon the
allowed claim amounts, amended claims, interest rates, additional attorney's fees, and/or other administrative expenses. Debtor
estimates that $47,596.87 will be available for non-priority unsecured claims that are not specially classified.

[¥] Debtor shall pay 100% of all filed and allowed non-priority unsecured claims.
[_] Debtor's estate is solvent under 11 U.S.C. §1325(a)(4) and non-priority unsecured claims shall receive interest at %.

Section 6: Executory Contracts and Unexpired Leases

6.1 — Debtor’s Election — Debtor assumes or rejects the executory contracts and unexpired leases listed below. Any executory
contract or unexpired lease not listed below is rejected. Debtor shall timely pay all amounts due under any accepted executory contract
or unexpired lease.

 

Lessor’s Name/ Collateral Description Accept / Reject Expiration Date
-NONE-

 

 

 

 

 

 

Section 7: Distribution of Plan Payments

7.1 — Distributions — After confirmation, funds available for distribution will be paid monthly by the Trustee.

7.2 — Order of Distribution —Trustee will pay as funds are available in the following order:
a. Conduit payments (§4.1);
b. Monthly payments on secured claims as required by separate court order (§9.2);

Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

RE OO OO OO ee

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 4of9

c. Attorney Fees and Administrative Expenses (§2.10, §2.11, §2.12);
d. Modified Claims and Claims Modified and Paid in Full (§4.3, §4.4);
e. Conduit gap payments and Post-Petition claims (84.1, §4.5);

f. Pre-Petition Arrearage claims (§4.2);

g. Priority claims (§5.1, §5.2);

h. Separately Classified Unsecured Claims (§5.3);

i. Non-Priority Unsecured Claims (§5.4).

Section 8: Miscellaneous Provision

8.1 Debtor Duties — In addition to the duties imposed upon Debtor by the Bankruptcy Code and Rules, the Local Bankruptcy Rules,
Administrative Orders, and General Orders, the Plan imposes the following additional duties:

a. Transfer of Property and New Debt - Debtor is prohibited from transferring, encumbering, selling or otherwise disposing of
any nonexempt personal property with a value of $1,000 or more or real property with a value of $5,000 or more without
court approval. Except as provided in §364 and §1304, Debtor may not incur new debt exceeding $1,000 without court
approval.

b. Insurance and Taxes — Debtor shall pay all post-petition tax obligations and maintain insurance as required by law or
contract. Debtor shall provide evidence of such payment to Trustee upon request.

c. Periodic Reports - Upon request by the Trustee, Debtor shall provide the Trustee with: proof that direct payments have been
made under §4.6 of this plan; information relating to a tax return filed while the case is pending; quarterly financial
information regarding Debtor's business or financial affairs; and a §521(f)(4) statement detailing Debtor's income and
expenditure for the prior tax year.

d. Funds from Creditors — If Debtor receives funds from a creditor which were previously disbursed to the creditor by the
Trustee, Debtor shall immediately tender such funds to the Trustee and provide a written statement identifying the creditor
from whom the funds were received.

8.2 Creditor Duties — In addition to the duties imposed upon a Creditor by Federal law, State Law, and contract, the Plan imposes the
following additional duties:

a. Release of Lien - The holder of an allowed secured claim, provided for in §4.3 or §4.4, shall retain its lien until the earlier of
the payment of the underlying debt as determined under non-bankruptcy law or discharge under §1328. After either one of
the foregoing events, the creditor shall release its lien and provide evidence and/or documentation of such release to Debtor
within 30 days. In the event the creditor fails to timely release the lien, the debtor may request entry of an order declaring
that the secured claim has been satisfied and the lien has been released.

b. Refund all Overpayments to the Trustee - Creditors shall not refund any payments or overpayments to the Debtor.

1. If a creditor withdraws its Proof of Claim after the Trustee has disbursed payments on such claim, the creditor shall refund
all payments to the Trustee within 60 days of the withdrawal.

2. If a creditor amends its Proof of Claim to assert an amount less than what was previously disbursed by the Trustee on
such claim, the creditor shall refund the overpayment to the Trustee within 60 days of the amendment.

3. If a creditor receives payment from the Trustee in excess of the amount asserted in its Proof of Claim or required to be
paid under this Plan, the creditor shall refund the overpayment to the Trustee within 60 days of receiving the overpayment.

8.3 Vesting — Any property of the estate scheduled under §521 shall vest in Debtor upon confirmation of this plan.
8.4 Remedies of Default —

a. If Debtor defaults in the performance of this Plan, the Trustee or any other party in interest may request appropriate relief by
filing a motion and setting it for hearing pursuant to Local Rule 9014.

b. If, on motion of a creditor, the Court terminates the automatic Stay to permit a creditor to proceed against its collateral,
unless the Court orders otherwise, the Trustee will make no further distribution to such secured claim.

c. Any deficiency claim resulting from the disposition of the collateral shall be paid as a non-priority unsecured claim provided
that a Proof of Claim or Amended Proof of Claim is filed, allowed, and served on Debtor. Such deficiency claim shall be paid
prospectively only, and chapter 13 plan payments previously disbursed to holder of other allowed claims shall not be
recovered by the Trustee to provide a pro-rata distribution to the holder of any such deficiency claims.

8.5 Plan Extension Without Modification — If the plan term does not exceed 60 months and any claims are filed in amounts greater
than the amounts specifically stated herein, Debtor authorizes the Trustee to continue making payments to creditors beyond the term of
the plan. Debtor shall continue making plan payments to the Trustee until the claims, as filed, are paid in full or until the plan is
otherwise modified.

Section 9: Nonstandard Plan Provision

Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 5of9

9.1 Check Box Requirement - Nonstandard plan provisions will be effective only if §1.2 of this plan indicates that this plan includes
non-standard provisions. Any nonstandard provision placed elsewhere in the plan is void.

9.2 Nonstandard Plan Provisions:

C Section 10: Signatures <_<

Perla Maria Merezko Ph—\

   

certify that the wording and order of the provisions of this Chapter 13 plan are identical to those
contained in NVB 113, other than any nonstandard provisions sot forth in §9.

{NV 8353)
Price Law Group, APC
5940 South Rainbow Bivd., Suite 3014
Las Vegas, NV 89118

(818)205-2444
alpert@pricelawgroup.com

Page §
Sofware Copyright {c) 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
 

 

& Ww N

oO Oo NN DH NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 6of9

Steven Alpert, SBN: 8353

Price Law Group, APC

5940 S. Rainbow Blvd., Ste 3014
Las Vegas, NV 89118

(702) 794-2008 (Telephone)
(702)794-2009 (Fax)
alpert@pricelawgroup.com

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
IN RE: Case No.: 19-17398-btb
Chapter 13
PERLA MARIA MEREZKO,
Debtor

 

 

 

 

CERTIFICATE OF SERVICE
1. On February 6, 2020 (date) I served the following document(s) (specify):
CHAPTER 13 PLAN #2

2. I served the above-named document(s) by the following means to the persons as listed

below:
(Check all that apply)

DX] a. ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
addresses and attach additional paper if necessary)

¢« STEVEN AALPERT | enotice@pricelawgroup.com, alpert@pricelawgroup.com
« KATHLEEN A. LEAVITT _ courtsecf3@las13.com

b. United States mail, postage fully prepaid
(List persons and addresses. Attach additional paper if necessary)

SEE ATTACHED SERVICE LIST

[_] ¢. Personal Service (List persons and addresses. Attach additional paper if necessary)
I personally delivered the document(s) to the persons at these addresses:

-1-

 

 
 

 

A F&F WO WV

1 SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 7 of9

[_] For a party represented by an attorney, delivery was made by handing the document(s) to
the attorney or by leaving the documents(s) at the attorney’s office with a clerk or other
person in charge, or if no one is in charge by leaving the documents(s) in a conspicuous
place in the office.

[_] For a party, delivery was made by handing the document(s) to the party or by leaving the
document(s) at the person’s dwelling house or usual place of abode with someone of
suitable age and discretion residing there.

["] d. By direct email (as opposed to through the ECF System)
(List persons and email addresses. Attach additional paper if necessary)

Based upon the written agreement of the parties to accept service by email or a court order, I
caused the document(s) to be sent to the persons at the email addresses listed below. I did not
receive, within a reasonable time after the transmission, any electronic message or other
indication that the transmission was unsuccessful.

[_] e. By fax transmission (List persons and fax numbers. Attach additional paper if necessary)
Based upon the written agreement of the parties to accept service by fax transmission or a court
order, I faxed the document(s) to the persons at the fax numbers listed below. No error was

reported by the fax machine that I used . A copy of the record of the fax transmission is
attached.

[] f. By messenger (List persons and addresses, Attach additional paper if necessary)
I served the document(s) by placing them in an envelope or package addressed to the
persons at the addresses listed below and providing them to a messenger for service.
(A declaration by the messenger must be attached to this Certificate of Service).

I declare under penalty of perjury that the foregoing is true and correct.

Signed on (date): February 6, 2020

Lidia Ramirez-Rivas dQ Orme

(NAME OF DECLARANT) (SIGNATURE OF DECLARANT)

 
 

 

Case 19-17398-btb

Label Matrix for local noticing
0978-2

Case 19-17398-btb

District of Nevada

Las Vegas

Thu Feb 6 10:52:35 PST 2020

PRA RECEIVABLES MANAGEMENT, LLC
PO BOX 41021
NORFOLK, VA 23541-1021

Amex

Acct No xxxxxxxxxxxx1063
P.o. Box 981537

El Paso, TX 79998-1537

(p) BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998-2238

Cavalry Portfolio Serv
Rect No xxxx5491

500 Summit Lake Drive
Valhalla, NY 10595-1340

Department Stores National Bank
c/o Quantum3 Group LLC

PO Box 657

Kirkland, WA 98083-0657

Jpmcb Card

Rect No xxxxxxxxxxxx1089
Po Box 15369

Wilmington, DE 19850-5369

Las Vegas Justice Court
Rect No xxxxxxxxxXxxx7228
200 Lewis Avenue
CASE#17C017463

Las Vegas, NV 89101-6300

OFFICE OF THE EX OFFICIO CONSTABLE
Rect No xxxxxxxxxxxx7228

301 E. CLARK AVE. SUITE 100
CASE#17€017463

Las Vegas, NV 89101-6535

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Doc 24 Entered 02/06/20 11:52:04 Page 8 of 9

BMW BANK OF NORTH AMERICA

C/O AIS PORTFOLIO SERVICES, LP
4515 N SANTA FE AVE., DEPT APS
OKLAHOMA CITY, OK 73118-7901

United States Bankruptcy Court
300 Las Vegas Blvd., South
Las Vegas, NV 89101-5833

BMW Bank
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

Bank of America, N.A.
P 0 Box 982284
El Paso, TX 79998-2284

Cavalry SPV I, LLC
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595-2321

First National Bank of Omaha
Acct No xxxxx0839

P.O Box 2951

Omaha, NE 68103-2951

Jpmcb Card

Acct No xxxxxxxxxxxx7618
Po Box 15369
Wilmington, DE 19850-5369

Macys/dsnb
Acct No xxxxxxxx1320
Po Box 8218
Mason, OH 45040-8218

Portfolio Recov Assoc
Rect No xxxxxxxxxxxx1028
120 Corporate Blvd Ste 100
Norfolk, VA 23502-4952

QUALEY LAW GROUP

Acct No xxxxxxxxxxxx7228
2320 PASEO DEL PRADO, B-205
CASE#17-C017463

Las Vegas, NV 89102-4332

LVNV FUNDING LLC

C/O RESURGENT CAPITAL SERVICES
PO BOX 10587

GREENVILLE, SC 29603-0587

AMERICAN EXPRESS NATIONAL BANK
C/O BECKET AND LEE LLP

PO BOX 3001

MALVERN PA 19355-0701

BUREAUS INVESTMENT GROUP PORTFOLIO NO 15 LLC
C/O PRA RECEIVABLES MANAGEMENT, LLC

PO BOX 41021

NORFOLK VA 23541-1021

(p) BMW FINANCIAL SERVICES
CUSTOMER SERVICE CENTER
PO BOX 3608

DUBLIN 08 43016-0306

Citibank National Association
Acct No xxxx5491

701 East 60th Street North
Sioux Falls, SD 57104-0432

JPMorgan Chase Bank, N.A.

s/b/m/t Chase Bank USA, N.A.

c/o Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100

Boca Raton, FL 33487-2853

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

Midland Credit Management, Inc.
PO Box 2037
Warren, MI 48090-2037

Portfolio Recov Assoc
Acct No xxxxxxxxxxxx8696
120 Corporate Blvd Ste 100
Norfolk, VA 23502-4952

Synchrony Bank

Acct No xxxxxxxxxxxx1028
P.O. Box 960061

Orlando, FL 32896-0061
 

 

 

Case 19-17398-btb Doc 24 Entered 02/06/20 11:52:04 Page 9of9

Synchrony Bank

Acct No xxxxxxxxxxxx8696
P.O. Box 960061

Orlando, FL 32896-0061

Wells Fargo Bank, N.A.
PO Box 10438, MAC F8235-02F
Des Moines, IA 50306-0438

WE /preferr

Aoct NO XXxxxxxxxxxx7228
Po Box 14517
CASE#17C017463

Des Moines, IA 50306-3517

STEVEN A ALPERT
PRICE LAW GROUP, APC

5940 S, RAINBOW BLVD, STE 3014

LAS VEGAS, NV 89118-2506

The Bureaus Inc

Acct No xxxxx0839

650 Dundee Road
Northbrook, IL 60062-2747

Wells Fargo Bank, N.A., Wells Fargo Card Ser
PO Box 10438, MAC F8235-02F
Des Moines, IA 50306-0438

KATHLEEN A. LEAVITT
T11 SOUTH 4TH ST SUITE # 101
LAS VEGAS, NV 89101-6762

Wells Fargo

Aect No xxxxxxxxxxxx9024
Credit Bureau Dispute Resoluti
Des Moines, 1A 50306

Wi/dillard

Acct No xxxxxxxxxxxx9810
Po Box 14517

Des Moines, IA 50306-3517

PERLA MARIA MEREZKO
7813 RIVIERA BEACH DRIVE
LAS VEGAS, NV 89128-6906

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Bank Of America

Acct No xxxxxxxxxxxx0091
Po Box 982238

El Paso, TX 79998

Bmw Financial Services
Acct No xxxxxx6471

Po Box 3608

Dublin, OH 43016

Portfolio Recovery Associates, LLC
POB 12914
Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)PRA Receivables Management, LLC

PO Box 41021
Norfolk, VA 23541-1021

End of Label Matrix

Mailable recipients 39
Bypassed recipients 1
Total 40
